I concur in the principle announced in Paragraph IV of the opinion and concur in the result. The objections (1) that the letter is absolutely privileged, and (2) that the question of privilege is res adjudicata may be presented to the trial court for what they are worth. The witness should not be permitted to decide a question of availability of evidence. Prohibition will not lie merely to prevent a trial court from making ruling on evidence, erroneous, or otherwise. Neither, it seems to me, is there present any circumstance of the character usually held sufficient to render the remedy by appeal inadequate. Further, the inadequacy of appeal as a remedy is of no great consequence in view of the presence of jurisdiction in the trial court to rule on the question of evidence when it is presented to it.